Citation Nr: 0332867	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected residuals of a 
total abdominal hysterectomy, with bilateral salpingo-
oophorectomy and lysis pelvic adhesions.  

2.  Entitlement to service connection for osteoarthritis of 
the lumbar spine, on a direct basis and as secondary to 
service-connected bilateral knee disabilities.  

3.  Entitlement to service connection for osteoarthritis of 
the cervical spine, on a direct basis and as secondary to 
service-connected bilateral knee disabilities.  

4.  Entitlement to service connection for a psychiatric 
disability, to include depression and anxiety, claimed as 
secondary to service-connected disabilities, to include 
residuals of a total abdominal hysterectomy, with bilateral 
salpingo-oophorectomy and lysis pelvic adhesions.  

5.  Entitlement to service connection for fibrocystic breast 
disease.  

6.  Entitlement to service connection for chronic residuals 
of right inguinal hernia repairs, claimed as secondary to 
service-connected residuals of a total abdominal 
hysterectomy, with bilateral salpingo-oophorectomy and lysis 
pelvic adhesions.  

7.  Entitlement to service connection for chronic residuals 
of umbilical hernia repairs, claimed as secondary to service-
connected residuals of a total abdominal hysterectomy, with 
bilateral salpingo-oophorectomy and lysis pelvic adhesions.  

8.  Entitlement to service connection for interstitial 
cystitis and cystitis diverticulum.  

9.  Entitlement for ovarian remnant syndrome, endometrioma.  

10.  Entitlement to service connection for a disability of 
the sigmoid colon, claimed as secondary to service-connected 
abdominal wall adhesions, post operative.  

11.  Entitlement to an initial schedular rating in excess of 
zero percent for osteopenia, on appeal from an original grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On March 27, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in Montgomery, 
Alabama, for any treatment for her 
service-connected osteopenia and any 
other disabilities between December 2001 
and the present.  Please obtain the 
following types of records: Notes, 
Discharge Summaries, Consults, Vitals, 
Medications, Lab Findings, Imaging (X-
Ray, MRI, CT scan), Procedures, Problem 
List, and Confirmed Diagnoses.

2.  Ask the veteran for the dates of 
treatment received from Dr. C. Paul 
Perry, a private gynecologist with 
offices in Birmingham, Alabama.  Ask her 
also for this physician's address (the 
address in the photocopies in the file 
are illegible).  Thereafter, contact Dr. 
Perry and obtain from him copies of the 
medical records identified by the 
veteran.  

3.  Ask the veteran to provide the 
complete name, address, and treatment 
dates of the psychiatrist she reportedly 
has been seeing, according to an August 
1, 2002, statement from Dr. Perry.  (It 
is not clear from that statement whether 
it is a VA or private psychiatrist.) 
Thereafter, contact that psychiatrist, if 
private, and obtain copies of the medical 
records identified by the veteran.  If it 
is a VA psychiatrist, obtain the 
veteran's VA mental health treatment 
records for the periods of time specified 
by the veteran. 

4.  The veteran is seeking service 
connection for hypertension, as secondary 
to her service-connected residuals of a 
total abdominal hysterectomy, with 
bilateral salpingo-oophorectomy and lysis 
pelvic adhesions.  Schedule her for a VA 
medical examination of her cardiovascular 
system.  Send the claims folders to the 
examiner and ask him or her to review the 
evidentiary record prior to the 
examination, examine the veteran and 
render a legible report of medical 
examination expressing an opinion as to 
whether it is more likely, less likely, 
or as likely as not that the veteran's 
hypertension (if such a diagnosis is 
warranted) is causally related to service 
or proximately due to the veteran's 
service-connected residuals of a total 
abdominal hysterectomy, with bilateral 
salpingo-oophorectomy and lysis pelvic 
adhesions.

The examiner should be asked to provide a 
complete rationale of his or her opinions 
and conclusions in the examination 
report.

5.  The veteran is also seeking service 
connection for a psychiatric disability, 
to include depression and anxiety, 
claimed as secondary to service-connected 
disabilities, to include residuals of a 
total abdominal hysterectomy, with 
bilateral salpingo-oophorectomy and lysis 
pelvic adhesions.  Schedule her for a VA 
psychiatric examination.  Send the claims 
folders to the examiner and ask him or 
her to review the evidentiary record 
prior to the examination, examine the 
veteran and render a legible report of 
medical examination clarifying the 
appropriate psychiatric diagnoses in this 
case and, for each such psychiatric 
disability, an opinion as to whether it 
is more likely, less likely, or as likely 
as not that it is causally related to 
service or proximately due to the 
veteran's service-connected disabilities, 
to include the residuals of a total 
abdominal hysterectomy, with bilateral 
salpingo-oophorectomy and lysis pelvic 
adhesions.

6.  The veteran is seeking service 
connection for osteoarthritis of the 
lumbar spine, osteoarthritis of the 
cervical spine, fibrocystic breast 
disease, ovarian remnant syndrome, with 
endometrioma, chronic residuals of right 
inguinal hernia repairs, chronic 
residuals of umbilical hernia repairs, 
interstitial cystitis and cystitis 
diverticulum, and a sigmoid colon 
disability.  She is also seeking an 
initial rating in excess of zero percent 
for her service-connected osteopenia.  
Return the claims folders to the VA 
physician who conducted the veteran's VA 
joints, gynecological, and intestines 
medical examinations in February 2002 
(Dr. M. Shroff) and ask that physician to 
once again review the evidentiary record, 
re-examine the veteran (but only if Dr. 
Shroff feels that it is necessary or if 
Dr. Shroff is no longer available), and 
thereafter render an legible addendum to 
the reports of February 2002 indicating 
whether a review of the veteran's entire 
record was done, and containing answers 
to the following questions:

(a).  Whether a diagnosis of 
osteoarthritis of the lumbar spine 
is warranted in the veteran's case 
and, if so, whether it is more 
likely, less likely, or as likely as 
not that this particular disability 
is causally related to service or 
proximately due to the veteran's 
service-connected bilateral knee 
chondromalacia.

(b).  Whether a diagnosis of 
osteoarthritis of the cervical spine 
is warranted in the veteran's case 
and, if so, whether it is more 
likely, less likely, or as likely as 
not that this particular disability 
is causally related to service or 
proximately due to the veteran's 
service-connected bilateral knee 
chondromalacia.

(c).  Whether a diagnosis of 
fibrocystic breast disease is 
warranted in the veteran's case and, 
if so, whether it is more likely, 
less likely, or as likely as not 
that this particular disability is 
causally related to service or 
proximately due to the veteran's 
service-connected disabilities, to 
include the residuals of a total 
abdominal hysterectomy, with 
bilateral salpingo-oophorectomy and 
lysis pelvic adhesions. 

(d).  Whether a diagnosis of ovarian 
remnant syndrome, with endometrioma, 
as a separate and distinct, chronic 
disability, is warranted in the 
veteran's case and, if so, whether 
it is more likely, less likely, or 
as likely as not that this 
particular disability is causally 
related to service or proximately 
due to the veteran's service-
connected disabilities, to include 
the residuals of a total abdominal 
hysterectomy, with bilateral 
salpingo-oophorectomy and lysis 
pelvic adhesions.

(e).  Whether the veteran currently 
suffers from chronic residuals of 
right inguinal hernia repairs and, 
if she does, whether it is more 
likely, less likely, or as likely as 
not that this particular disability 
is causally related to service or 
proximately due to the veteran's 
service-connected disabilities, in 
particular the residuals of a total 
abdominal hysterectomy, with 
bilateral salpingo-oophorectomy and 
lysis pelvic adhesions.

(f).  Whether the veteran currently 
suffers from chronic residuals of 
umbilical hernia repairs and, if she 
does, whether it is more likely, 
less likely, or as likely as not 
that this particular disability is 
causally related to service or 
proximately due to the veteran's 
service-connected disabilities, in 
particular the residuals of a total 
abdominal hysterectomy, with 
bilateral salpingo-oophorectomy and 
lysis pelvic adhesions.

(g).  Whether a diagnosis of 
interstitial cystitis and cystitis 
diverticulum is warranted in the 
veteran's case and, if so, whether 
it is more likely, less likely, or 
as likely as not that this 
particular disability is causally 
related to service or proximately 
due to the veteran's service-
connected disabilities, to include 
the residuals of a total abdominal 
hysterectomy, with bilateral 
salpingo-oophorectomy and lysis 
pelvic adhesions.

(h).  Whether the veteran currently 
suffers from the claimed sigmoid 
colon disability and, if she does, 
whether it is more likely, less 
likely, or as likely as not that 
this particular disability is 
causally related to service or 
proximately due to the veteran's 
service-connected disabilities, to 
include the service-connected 
abdominal wall adhesions and the 
residuals of a total abdominal 
hysterectomy, with bilateral 
salpingo-oophorectomy and lysis 
pelvic adhesions.

(i).  What specific symptoms does 
the veteran currently suffers from, 
if any, arising from her service-
connected osteopenia.  In this 
regard, the examiner should also 
identify the body parts that are 
affected by this disability and 
comment on the presence or absence 
of objective evidence of pain, 
limitation of motion of specific 
joints, spasms, weakness, 
fatigability, instability, and 
overall functional impairment due 
solely to the osteopenia.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





